Title: To George Washington from Claude Gabriel, marquis de Choisy, 22 October 1781
From: Choisy, Claude Gabriel, marquis de
To: Washington, George


                  
                     Sir
                     Glocester 22th octob. 1781
                  
                  the letter your Excellency have honor’d me, I have received in this moment by the Colonel Temple and I have not heard as yet from the quarter master general whom I expect with great impatiance—since the few husaren who wait upon the corps are scarce able to do it.
                  the Colonel Temple did not chuse to pick the six horses out among Tarleton’s horses, he is gone forward to run after the officers who are already in march.
                  the Capt. Touffaint sent by the general Rochambeau for the same object ist now chusing them and this or others shall be delivered to the man charged by your excellency to carry them to york.  I have the honor to be with great Respect Your Excellency’s Most humble and obedient servant
                  
                     Choisy
                  
               